Citation Nr: 1417537	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-06 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to a rating higher than 20 percent before January 18, 2011, and a rating higher than 40 percent from January 18, 2011, for residuals of a low back injury with spondylosis. 

2. Entitlement to an initial rating higher than 50 percent before January 25, 2011, and an initial rating higher than 70 percent since January 25, 2011, for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Veteran and E.H.
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1973 and from September 1973 to September 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In September 2010, the Board remanded the case for further development.  In a decision in September 2012, the Board denied the claims for increase and remanded the claim for a total disability rating for compensation based on individual unemployability.  The Veteran appealed the Board's denial of the claims for increase to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, in a Memorandum Decision, the Court vacated the Board's denial of the increased rating claims and remanded the claims to the Board.

The claims are REMANDED to an Agency of Original Jurisdiction (AOJ). 

REMAND

In addition to finding the Board's analysis inadequate, the Court concluded that the Board erred by not remanding the claims, as the development requested with regard to the remanded claim for a total disability rating based on individual unemployability would be pertinent to the analysis as to whether referral for extraschedular consideration for the increased rating claims was warranted.  






In order to comply with the Court's Memorandum Decision, the claims are remanded for the following action:

1. Afford the Veteran a VA examination to determine the current severity of the lumbar spine disability. 

The VA examiner is asked to describe: 

i).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement. 

ii).  Any objective neurological abnormalities; and, 

iii).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes.   

The Veteran's file must be available to the examiner for review.   

2.  Afford the Veteran a VA examination by a psychiatrist or psychologist, who has not previously examined the Veteran, to determine the current level of occupational and social impairment due to posttraumatic stress disorder.  

The Veteran's file must be provided to the VA examiner for review.  


3.  After the development is completed, adjudicate the claims for higher ratings for the lumbar spine disability and for posttraumatic stress disorder, including on an extraschedular basis.  If any benefit remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



